Citation Nr: 0826225	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-36 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1945 to November 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In June 2006, the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of the hearing is in 
the record. 

In June 2006, the veteran withdrew from the appeal the claims 
of service connection for bilateral hearing loss and tinnitus 
and the claim for nonservice-connected pension.  In June 
2008, the veteran indicated that his appeal included 
bilateral hearing loss, tinnitus, respiratory problems and 
basal cell carcinoma.  To the extent, the veteran refers to 
the claims of service connection for bilateral hearing loss 
and tinnitus, withdrawal of the claims does not preclude the 
filing of a new notice of disagreement or a new substantive 
appeal provided such filings are timely under 38 C.F.R. 
§ 20.302.  38 C.F.R. § 20.204(c).  As the filing in June 2008 
is not timely as either a new notice of disagreement or a new 
substantive appeal under 38 C.F.R. § 20.302, the Board refers 
the claims to the RO for appropriate action as an application 
to reopen the claims.  As for reference to respiratory 
problems and basal cell carcinoma, the Board refers these 
matters to the RO for appropriate action as claims for 
service connection. 

In July 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 




FINDING OF FACT

A low back disability was not affirmatively shown to have 
been present in service; arthritis was not manifest to a 
compensable degree within one year of separation from 
service; and the current lumbar spine disability to include 
degenerative arthritis, first documented after service beyond 
the one-year presumptive period for arthritis as a chronic 
disease, is unrelated to an injury or disease of service 
origin.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and service connection for arthritis may not be 
presumed based on the one-year presumption for a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in October 2005 and March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the degree of disability assignable and effective date of 
the claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice, the claim of 
service connection was readjudicated as evidenced by the 
statement of the case, dated in October 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  

The National Personnel Records Center (NPRC) in November 2005 
indicated the veteran's service treatment records were 
destroyed by fire, but the report of separation examination 
is in the record as is a hospital extract.  In June 2006, the 
veteran testified that in August or September 1945 he had a 
spinal injection for a bladder problem at the Brooks Army 
Medical Center.  In August 2006, the NPRC indicated that the 
index of retired records did not include in-patient clinical 
records from Brooke Army Medical Center for 1945.  In a 
Memorandum, in November 2006, the RO determined that the in-
patient records from Brooke Army Medical Center from August 
1945 to September 1945 were unavailable. 

In December 2006, the RO notified the veteran of the 
unavailability of the service treatment records to include 
in-patient records and he was given the opportunity to submit 
any records he had. 

As the record does not indicate that the current low back 
disability may be associated with an established event, 
injury, or disease in service, a VA medical opinion is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

For a veteran who served 90 days or more during a period of 
war, there is a presumption of service connection for 
arthritis, if the disability is manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Factual Background

The service treatment records consist of the report of 
separation examination in November 1946, which contained no 
complaint, finding, or history of a low back abnormality or 
musculoskeletal defect.  A hospital extract shows that in 
August 1945 the veteran was treated for cystitis with 
penicillin therapy.  

After service, VA records show that in February 2002 the 
veteran stated that he had back surgery for a ruptured disc 
in 1970.  In March 2005, the veteran complained his 
occasional back pain, which started 4 to 5 months earlier and 
X-rays showed degenerative arthritis of the lumbar spine.  In 
July 2005, the veteran complained of low back pain.  

In June 2006, the veteran testified that he did not complain 
of a back disability during service.  

Analysis

Where the service medical records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Although some service medical records are unavailable, there 
is no evidence contemporaneous with service from any other 
source to affirmatively show a low back disability was 
present coincident with service under 38 C.F.R. § 3.303(a). 

The records do show that in August 1945 the veteran was 
hospitalized for treatment of cystitis with penicillin 
therapy.  And the veteran testified that the treatment 
included injections into the spine.



Even without all the service treatment records, service 
connection may still be established by continuity of 
symptomatology after service, by presumptive service 
connection for a chronic disease, or by the diagnosis of the 
disability after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  

Although the veteran is competent to describe spinal 
injections, as the available service treatment records lack 
the documentation of the combination of manifestations 
sufficient to identify a chronic low back disability and 
sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after service is required to support the claim.

After service, low back symptoms were first documented in 
February 2002, at the time the veteran gave a history of back 
surgery for a ruptured disc in 1970.  In March 2005, X-rays 
showed degenerative arthritis of the lumbar spine.  

The absence of continuity of symptoms of low back pain from 
1946 to 1970 interrupts continuity and is persuasive evidence 
against continuity of symptomatology under 38 C.F.R. § 
3.303(b).  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002) (holding that "negative evidence" could be considered 
in weighing the evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the finding on separation 
examination of no low back abnormality by history or 
complaint outweigh the veteran's statements of continuity and 
therefore the veteran's statements are not probative on the 
question of continuity of symptomatology.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).   For 
this reason, the preponderance of the evidence is against the 
claim of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  

Also the documentation of degenerative arthritis by X-ray in 
2005 is well beyond the one-year presumptive period for 
manifestation of arthritis as a chronic disease under 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on documentation of a low 
back disability after service under 38 C.F.R. § 3.303(d), 
although the veteran is competent to describe symptoms of 
back pain, neither disc disease nor arthritis is a condition 
under case law where lay observation has been found to be 
competent to establish a diagnosis and the determination as 
to the presence of the disability therefore is medical in 
nature, that is, not capable of lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current low back disability and an established disease, 
injury, or event in service, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, relating his current low back 
disability to the therapy for cystitis during service, as 
competent evidence to substantiate the claims.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



Therefore as for service connection based on the initial 
documentation of the disability after service under 38 C.F.R. 
§ 3.303(d), there is no competent medical evidence of a 
causal association or causal link between a low back 
disability and an established injury or disease of service 
origin.

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis or of medical causation and as there is no such 
favorable evidence, preponderance of the evidence is against 
the claim of service connection, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a low back disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


